DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a fire prevention, containment or extinguishing specially adapted for particular objects or places classified in A62C 3/00.
II. Claims 11-20, drawn to process of delivery of fire-extinguishing material, classified in A62C 31/00.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such as users operated mobile fire-extinguishers and the apparatus can be used as a heat sensing manufacturing process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
During a telephone conversation with Mr. Iyer, Sushil, on October 7, 2021, a provisional election was made without traverse to prosecute the invention I.  Affirmation of this election must be made by applicant in replying to this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial measurement unit” and “machine learning module” in claim 3. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “inertial measurement unit” and “machine learning module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” and “module” coupled with functional language “inertial measurement” and “machine learning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Icove et al. (US 20110155397. Icove hereafter. IDS provided by Applicant).
With respect to claim 1, Icove discloses a system (§3 "fire protection and suppression systems" and Figs. 1-12) comprising: 
a plurality of robotic monitors (§39 " ... plurality of known sensors... supplemented with directional passive microwave antenna arrays ... ", noting that that "robotic", according to the Merriam­Webster dictionary, is a synonym of "automated" or "self­operating"; §40 "an intelligent processor may make rational inferences about input parameters ... ") located in a hydrocarbon storage or transport facility (the "aircraft terminal structures" referred to in §5, and in most embodiments through the description, is a hydrocarbon storage facility. See §5 referring to refueling operations of aircraft, as well as to "stored liquid or gaseous fuels"; §25 "refueling tanker truck" and "underground fuel storage tank"), each robotic monitor of the plurality of robotic monitors communicably coupled to other robotic monitors of the plurality of robotic monitors (§39 "plurality of ... temperature and smoke detectors ... supplemented with directional passive microwave antenna arrays ... "; §55 " ... electronic control panel ... ", "heat sensors, ... connected to the electronic control panel to activate the fire suppression system automatically") and comprising: 

a controller communicably coupled to the heat sensor and configured to generate a heat signature based on the heat detected by the heat sensor (§10 "detection of both flaming and smoldering fire signatures"; §39 "distinguished in its characteristics from known temperature signatures"; §84 "location of the tanker or aircraft may be determined by its own heat signature."; §53 " ... detect heat in any adjacent fuel storage tanks ... "; §100 " ... pre-stored thermal event signatures ... "); 
a pump communicably coupled to the controller and configured to exert pressure on a fire retardant, responsive to generating, by the controller, the heat signature ( §4 9 "a gate valve for automatically controlling the flow of water to an interior and an exterior sprinkler", "a deluge system"); and 
an outlet mechanically coupled to the pump and configured to discharge the fire retardant at the hydrocarbon tank (§51 "to promote fire retardant properties, water may be mixed with ... "; " §84 "spray of exterior window panes", "automatically douse a tanker or aircraft or both when a fire is detected in a specific vicinity").
With respect to claim 2, Icove discloses wherein the heat signature represents: 
a first location of the hydrocarbon tank (§48 " ... detected in a specific vicinity... "); and 

With respect to claim 6, Icove discloses wherein the heat sensor is a radiometric heat sensor or a thermal camera (§39, §42, §48 radiometric, thermal camera).
With respect to claim 10, Icove discloses the system further comprising a plurality of flame detectors communicably coupled to the plurality of robotic monitors and configured to: detect ultraviolet (UV) radiation emitted by the hydrocarbon tank; and transmit a signal representing the UV radiation to the plurality of robotic monitors (§10, §48).
 
Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodland (US 6269763).
With respect to claim 1, Woodland discloses a system (Figs. 1-36) comprising: 
a plurality of robotic monitors (Autonomous Marine Vehicle (AMV) 1.0) located in (at) a hydrocarbon storage or transport facility (commercial vessels), each robotic monitor of the plurality of robotic monitors communicably coupled to other robotic monitors of the plurality of robotic monitors (via telemetry satellite system 74) and comprising: 
a heat sensor (Fig. 6 and Col. 8, lines 60-67) configured to detect heat emitted by a hydrocarbon tank of the hydrocarbon storage or transport facility; 
a controller (in response coordination center, or control platform. Col. 17, lines 11-23. Or distant control center. Col. 17, line 66 to Col. 18, line 17) 
a pump (fluid pump assembly 50 of the fire protection spray system 33) communicably coupled to the controller and configured to exert pressure on a fire retardant (pressurized water. Col. 12, lines 25-32), responsive to generating, by the controller, the heat signature; and 
an outlet (remote controlled spray monitor 47) mechanically coupled to the pump and configured to discharge the fire retardant at the hydrocarbon.
With respect to claim 5, Woodland discloses wherein the each robotic monitor is configured to move in accordance with four or more degrees of freedom ( (AMV) 1.0 is a marine vehicle).
With respect to claim 6, Woodland discloses wherein the heat sensor is a radiometric heat sensor or a thermal camera (thermal or radar imaging systems. Col. 9, lines 1-17).
With respect to claim 7, Woodland discloses the system further comprising one or more unmanned aerial vehicles (UAVs) (76) communicably coupled to the plurality of robotic monitors and configured to transmit aerial images (initial aerial scan. Col. 17, lines 38-47) of the hydrocarbon storage or transport facility to the plurality of robotic monitors.
With respect to claim 8, Woodland discloses wherein the controller is further configured to generate a second heat signature (later aerial UV or IR scan. Col. 17, lines 38-47) based on the aerial images.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Icove.
With respect to claim 5, Icove discloses wherein the each robotic monitor is configured to (capable of) move in accordance with four or more degrees of freedom (since detectors 6001 and 6003 are installed on a pole and detectors 601a-601d are install at ceiling of an enclosure 609. The detectors are surely capable of being move in accordance with four or more degrees of freedom). Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the robotic monitor configured to (capable of) move in accordance with four or more degrees of freedom, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Icove in view of Woodland (US 6269763).
With respect to claim 7, Icove discloses the system as in claim 1 except for the system further comprising one or more unmanned aerial vehicles (UAVs) communicably coupled to the plurality of robotic monitors and configured to transmit aerial images of the hydrocarbon storage or transport facility to the plurality of robotic monitors.
However, Woodland teaches a hazard detection and containment system (Figs. 1-36. Analogous art to the Applicant’s invention), comprising a plurality of robotic monitors (Autonomous Marine Vehicle (AMV) 1.0), a heat sensor (Fig. 6 and Col. 8, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of one or more unmanned aerial vehicles, as taught by Woodland, to Icove’s system, in order to promptly detect and locate the troubled area (Col 6, lines 33-36 and Fig. 34).
With respect to claim 8, Icove’s system modified by Woodland’s one or more unmanned aerial vehicles, Woodland further discloses wherein the controller is further configured to generate a second heat signature (later aerial UV or IR scan. Col. 17, lines 38-47) based on the aerial images.

.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a detection system: Hillenbrand, Shiffler, Ortiz-Flotats and Patterson et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 9, 2021